     Case 1:20-cv-00631-AWI-SAB Document 15 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
     ROBERT JOHNSTON, et al.,                        Case No. 1:20-cv-00631-AWI-SAB
11
                        Plaintiffs,                  ORDER RE STIPULATION FOR EXTENSION
12                                                   OF TIME TO RESPOND TO COMPLAINT AND
            v.                                       REQUEST TO CONTINUE SCHEDULING
13                                                   CONFERENCE
     FCA USA, LLC,
14                                                   (ECF Nos. 3, 12, 13, 14)
                        Defendant.
15

16          On May 4, 2020, the Court set a scheduling conference to be held on July 28, 2020. (ECF

17   No. 3.) On June 18, 2020, pursuant to the parties’ stipulation, the Court extended the time for

18   Defendant to file a responsive pleading until July 23, 2020. (ECF No. 11.) The Court’s order

19   stated “[i]f the parties are not in a position to proceed with the scheduling conference set for July

20   28, 2020, the parties shall notify the Court at least seven (7) days prior to the conference.” (Id.)

21          On July 21, 2020, the parties filed a joint scheduling report. (ECF No. 12.) In the filing,

22   the parties proffered that a stipulation to extend the July 23, 2020 deadline for Defendant to file a

23   responsive pleading was forthcoming. (ECF No. 12 at 8.) The parties also stated that per the

24   Court’s June 18, 2020 order (ECF No. 11), “there is no need to proceed with the July 28, 2020

25   Scheduling Conference at this time, and that such Scheduling Conference may be more

26   productive if continued to a later date.” (ECF No. 12 at 9.) On July 21, 2020, the parties also

27   submitted a joint statement regarding the scheduling conference, and state that pursuant to the

28   Court’s June 18, 2020 order, the parties “do not believe it is necessary to proceed with the
                                                       1
     Case 1:20-cv-00631-AWI-SAB Document 15 Filed 07/23/20 Page 2 of 2

 1   scheduling conference set for July 28, 2020.” (ECF No. 13 at 2.) On July 22, 2020, the parties

 2   filed a stipulation requesting an extension of the time for Defendant to file a responsive pleading

 3   until July 30, 2020. (ECF No. 14.) The parties state that they are continuing to “engage[] in

 4   discussions about the potential transfer of this case to a court where other similar cases are

 5   pending.” (ECF No. 14 at 2.)

 6            The Court shall continue the scheduling conference for approximately thirty (30) days to

 7   allow for Defendant to file a responsive pleading, and for the parties to determine if this action

 8   will remain in this Court.

 9            Accordingly, IT IS HEREBY ORDERED that:

10            1.      Defendant shall file a responsive pleading on or before July 30, 2020;

11            2.      The mandatory scheduling conference set for July 28, 2020, is HEREBY

12                    CONTINUED to September 1, 2020, at 11:30 a.m. in Courtroom 9;

13            3.      The parties shall file a joint scheduling report seven (7) days prior to the continued

14                    date; and

15            4.      If the parties are not in a position to proceed with the scheduling conference set for

16                    September 1, 2020, the parties shall notify the Court at least seven (7) days prior to

17                    the conference.

18
     IT IS SO ORDERED.
19

20   Dated:        July 23, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        2
